Citation Nr: 1733184	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by: Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1947 to January 1950.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in September 2016 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

II.  TDIU 

A.  Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).

B.  Analysis

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, including his lung disability, his anxiety, and depression.  The Veteran is rated as 70 percent disabled due to his depressive disorder as of February 2011.  Thus, as of February 2011, the Veteran met the disability percentage requirements for consideration of a TDIU on a schedular basis pursuant to 38 C.F.R. §4.16(a).

The Veteran stated in his TDIU application that the date he last worked full-time was in October 1992 and the date his disability affected his full-time employment was January 2007.  The Veteran previously worked as an ironworker. The Veteran stated that he had a high school education and specialized training in auto repair.

In a December 2006 treatment note, the examiner noted that the Veteran was still working as a structural ironworker.  

The Veteran's private doctor submitted a letter in November 2007.  The doctor stated the Veteran's activities were restricted due to the Veteran's lung disability. The Veteran could no longer go out as much, had to climb stairs very slowly, and walking a block made him short of breath.  The doctor stated that if the Veteran used the mower even for a short amount of time, the Veteran had to sit down for fifteen minutes.  The doctor stated the Veteran had trouble recovering his breath and had a cough with occasional wheezing.   The doctor stated the Veteran also had intrusive thoughts about lung cancer at night that woke him up and that the Veteran was very fearful of a long and painful death from lung cancer, which had made him anxious and depressed.  The doctor opined that the Veteran's lung disability had caused significant impairment of the Veteran's daily activities.  The doctor opined that the Veteran was permanently and totally disabled and unable to engage in gainful employment.

In a June 2008 examination, the examiner stated the Veteran last worked in 1993. The Veteran had worked as a structural ironworker for 25 years and had been a fireman before that for 15 years.  When the Veteran retired in 1993, he wanted to keep working, but his bosses said there were younger people and people who needed the job more than he did and they weren't going to use him much anyway. The Veteran decided to retire.

In July 2008, the Veteran's doctor submitted a letter opining that the Veteran was completely disabled due to his severe lung impairment.

In an October 2009 examination, the examiner stated the Veteran had difficulty establishing effective work relationships due to his psychiatric symptoms. The examiner noted that the Veteran had trouble performing his daily activities because he had difficulty breathing.

The Veteran was afforded an examination in February 2011.  The examiner opined that the Veteran's left hand disability did not impose a functional impairment upon the Veteran's ability to work and did not render the Veteran unable to secure and maintain gainful employment.  The examiner said that this was evidenced by the fact that the Veteran had been able to work and use his hand in physical employment for over 40 years.  The examiner also stated the Veteran's respiratory disabilities did not render him unable to secure or maintain gainful employment because his carcinoma had been resected and was in remission.

In July 2012, the Veteran submitted a statement in support of his TDIU claim. The Veteran stated he was unable to obtain or maintain substantial gainful employment due to his adjustment disorder and residuals of lung cancer.  The Veteran stated he last worked in 1993 as an ironworker.  The Veteran stated he retired in 1993 because he was eligible, but he could have continued working.  The Veteran stated that since 2007, he had been unable to work due to his lung disability and adjustment disorder.  The Veteran stated that since 2007, he had shortness of breath with any activity.  The Veteran also stated that he could not walk for long periods of time without problems. Additionally, the Veteran stated that since 2007, he had suffered from hallucinations, which interfered with his concentration.  The Veteran stated that because of his mood disorder, he was constantly worried, tense, and nervous.  The Veteran stated he could not sleep anymore because of his anxiety.  The Veteran stated he was depressed every day and had lost interest in all activities.  The Veteran stated he tried to walk in the mornings, but because of his shortness of breath, it was difficult for him.  The Veteran stated that because of his anxiety and limited ability to perform activities, he was not able to obtain or maintain substantially gainful employment.  The Veteran stated that because he no longer had strength due to his lung disability and because it was difficult for him to be around other people, he was unemployable.

The Veteran had a mental health examination in June 2012.   The examiner noted the Veteran's mental condition created occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the Veteran's mental disability created difficulty in adapting to stressful circumstances, including work or a work-like setting. The examiner opined that the Veteran's mental health issues produced moderate work dysfunction.

In a July 2012 examination, the examiner stated the Veteran's scars do not impact his ability to work.  The examiner stated the Veteran's respiratory condition did impact his ability to work because the Veteran's respiratory condition limited him from all strenuous physical activities. The examiner opined that the Veteran's post-surgery lung disability limited his ability to obtain and maintain physical employment that involved climbing two flights of stairs, prolonged walking over 200 yards, and all strenuous activities.  The examiner opined that the Veteran's lung disability did not limit the Veteran's ability to maintain sedentary employment.  

The Veteran was afforded an examination for his hand disability in July 2012.  The Veteran reported he had been able to work full-time since his hand injury.  The examiner stated the Veteran's hand condition did not impact his ability to work. The examiner noted the Veteran's work history, stating the Veteran had used his hand working as a fireman and as an ironworker for over 40 years.  The examiner opined that the Veteran's left hand condition did not limit the Veteran's ability to obtain and maintain physical or sedentary employment.  

The Veteran was afforded another examination in August 2013 to clarify the June 2012 examination statements as to whether the Veteran's service-connected disabilities render him unemployable.  The examiner opined that it was less likely as not that the Veteran was unable to obtain or maintain substantial gainful employment as a result of the cumulative effect of his service connected physical disabilities.  The examiner opined that the Veteran had been able to maintain gainful employment for over 40 years using his left hand, which was his dominant hand.  An examination of the Veteran's left hand did not show a functional impact of the hand disability.  The examiner stated the Veteran's lung condition did not limit his sedentary employment and results of a July 2012 test showed only a mild restrictive defect.  The examiner stated the Veteran's mental health disability lead to occupational impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner declined to comment on whether the Veteran's mental health disability rendered him unable to obtain or maintain substantially gainful employment, but did note that the Veteran did have a lengthy history of consistent employment.  The examiner noted the Veteran stated he got along well with his supervisors and coworkers and that his mental health symptoms had a mild impact on his ability to function.

The Veteran's doctor submitted a letter in October 2013 stating the Veteran's mental health disability and his lung disability impaired the Veteran's ability to sustain attention, focus, and concentration.  The examiner opined that these inabilities may prevent him from maintaining or obtaining gainful employment.

In November 2013, the Veteran's attorney submitted a statement on the Veteran's behalf asserting that the VA examinations thus far had only taken into account the effect of each service-connected disability individually and not as a whole. The Veteran's attorney stated the Board should consider the cumulative effects of all service-connected disabilities when making its decision.

In October 2016, a medical addendum was submitted by one of the Veteran's previous examiners.  The examiner discussed the Veteran's hand disability and noted the Veteran was able to maintain gainful employment and use of his left hand, for over 40 years.  The examiner also noted the Veteran's lung disability and stated the Veteran's lung disability did not prevent him from performing light or sedentary employment.

In November 2016, a medical addendum was submitted by another one of the Veteran's previous examiners.  The examiner discussed the functional impairment of the Veteran's mental health disability.  The examiner opined that the Veteran's mental health disability impaired the Veteran's ability to understand and follow instructions and to retain information to a mild extent.  The examiner stated the Veteran's mental health disability did not prevent him from communicating effectively or solving technical or mechanical problems.  The examiner stated the Veteran's mental health disability symptoms impaired his ability to maintain task persistence to a mild extent but did not prevent him from maintaining a regular schedule.  

Much of the evidence shows that the Veteran is unemployable.  The November 2007 examiner stated the Veteran was unable to engage in gainful employment.  Additionally, several examiners have stated the Veteran's ability to work is impaired to some degree.  The July 2012 examiner stated the Veteran was no longer able to perform work other than sedentary jobs due to his respiratory disability.  Several examiners have noted the Veteran's ability to perform activities is limited because he has difficulty breathing.  The June 2012 examiner also stated that the Veteran's mental health condition led to occupational impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  The November 2016 examiner also stated that the Veteran's mental health disability impacted his ability work.  Several examiners have stated that the Veteran's hand disability did not prevent him from obtaining and maintaining gainful employment because the Veteran had been working with it for over 40 years.  The Veteran worked for over 40 years in physically active jobs, first as a fireman and then as an ironworker and at least one examiner has opined the Veteran is no longer able to perform physically active jobs.  While one examiner stated the Veteran was still capable of performing sedentary work, there is no indication that the Veteran is able to perform such work.  The October 2009 examiner stated the Veteran had difficulty maintain work relationships.  The Veteran's doctor stated that the Veteran's mental health disabilities may prevent him from obtaining or maintaining substantially gainful employment.  Because several examiners have stated the Veteran is unable to perform active employment and there is no evidence the Veteran's mental health condition would allow him to perform sedentary work, the Board finds that the Veteran's service-connected disabilities prevent him from following substantially gainful employment and a TDIU is granted.


ORDER

A TDIU is granted.





____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


